Exhibit 10.71

THIRD AMENDMENT OF LOAN AGREEMENT

THIS THIRD AMENDMENT OF LOAN AGREEMENT (the “Third Amendment”), is made as of
the              day of September, 2009 (“Third Amendment Effective Date”) by
and among COMSTOCK PENDERBROOK, L.C., a Virginia limited liability company
(“Borrower”) and COMSTOCK HOMEBUILDING COMPANIES, INC., a Delaware corporation
(“Comstock” or “Guarantor”) (Borrower and Comstock are referred to herein
collectively as “Obligors”), and GUGGENHEIM CORPORATE FUNDING, LLC, having an
address at 135 East 57th Street, New York, New York, 10022 (“Administrative
Agent”), for the benefit of the several banks and other financial institutions
or entities from time-to-time parties to the Loan Agreement, defined below (the
“Lenders” and together with the Administrative Agent, the “Beneficiary”).

RECITALS

WHEREAS, Borrower, Guarantor, Administrative Agent and Lenders entered into a
Loan Agreement dated February 22, 2007, as amended by that certain First
Amendment of Loan Agreement dated April 10, 2007 (the “First Amendment”), and as
further amended by that Forbearance Agreement and Second Amendment of Loan
Agreement dated January 27, 2009 (the “Second Amendment”) (collectively the
foregoing documents being hereafter referenced as the “Loan Agreement”),
pursuant to which the Lenders agreed to and did make loans to the Borrower in
the original aggregate principal amount of $28,000,000.00 (the “Loans”) for the
purposes stated in the Loan Agreement. The Loans are now secured by, among other
things, (1) an Amended and Restated Deed of Trust With Absolute Assignment Of
Leases And Rents, Security Agreement and Fixture Filing executed by Borrower, as
Grantor, in favor of the Administrative Agent and Lenders, as Beneficiaries (the
“Deed of Trust”); (2) an Environmental Indemnity Agreement executed by Borrower
and Guarantor (the “Environmental Indemnity Agreement”); (3) the Limited
Guaranty executed by the Guarantor (the “Guaranty”); (4) the Completion Guaranty
executed by the Guarantor (the “Completion Guaranty”); (5) the Pledge Agreement
executed by the Guarantor (the “Pledge”); and (6) the Collateral Assignment of
Developer’s Rights executed by the Borrower (the “Collateral Assignment”), each
dated February 22, 2007 unless otherwise indicated (collectively, with the Loan
Agreement, the “Loan Documents”); and

WHEREAS, a number of defaults occurred under the Loan Documents including the
failure by Borrower to make payment in full of amounts due and owing under the
Loan Documents. As a result of such defaults, the Borrower, Guarantor, Lenders
and Adminstrative Agent entered into the Second Amendment. The Borrower and
Guarantor have now requested that the Administrative Agent continue to forebear
from exercising certain of its rights, and make certain additional modifications
to the terms and provisions of the Loans and the Loan Agreement; and

 

1



--------------------------------------------------------------------------------

WHEREAS, the Administrative Agent and the Lenders are willing to continue
forebearing from exercising certain rights and remedies under the Loan Agreement
and to make certain additional modifications to the terms and provisions of the
Loans and the Loan Agreement as hereafter amended in accordance with the
provisions of this Third Amendment.

NOW, THEREFORE, for and in consideration of the sum of Ten and 00/100 Dollars
($10.00) cash in hand paid, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
stipulate and agree as follows:

1. Recitals. All of the foregoing recitals are hereby incorporated into this
Third Amendment. Capitalized terms that are not otherwise defined in this Third
Amendment shall have the same meanings herein as ascribed to such terms in the
Loan Agreement.

2. Acknowledgment of Loan Balances.

a) Borrower and Guarantor hereby represent, warrant, agree and acknowledge that
the outstanding balances on the Loans as of September 11, 2009 are as follows:

Tranche A Term Loan:

 

Principal

   $ 0.00

Interest

     0.00       

Total

   $ 0.00

Tranche B Term Loan:

 

Principal

   $ 12,141,351.32

Accrued PIK Interest

     1,022,773.89       

Total

   $ 13,164,125.21

b) Borrower and Guarantor each hereby reaffirm to the Administrative Agent and
the Lenders (i) the validity and enforceability of the Loan Agreement and the
other Loan Documents as modified herein; (ii) that the signature of Borrower and
Guarantor upon the Loan Agreement and the other Loan Documents were authorized
and are genuine; and (iii) neither the Borrower nor the Guarantor has any
knowledge of any offsets or defenses to the enforceability of the Loan Agreement
and the other Loan Documents.

c) The parties hereto acknowledge that (i) the quarterly administration fee due
and owing to the Administrative Agent pursuant to the Fee Letter through
June 30, 2009 on the Tranche B Term Loan has been paid and received by
Administrative Agent, (ii) the prinicipal balance of the Tranche B Term Loan as
of September 11, 2009 is $ 12,141,351.32, and (iii) PIK Interest accrued as of
September 11, 2009 in accordance with Section 2.6(g) of the Loan Agreement is $
1,022,773.89 and shall be recomputed for the full calendar 2009 year as required
by Section 2(g)(ii).

 

2



--------------------------------------------------------------------------------

3. Payment of Fees and Costs. Simultaneously with the execution of this Third
Amendment, Borrower agrees to reimburse Administrative Agent for all reasonable
attorney’s fees and costs incurred by Administrative Agent, not to exceed
$25,000.

4. Modification of Loan Agreement.

Provided that Borrower and Guarantor timely satisfy all of the terms, conditions
and requirements set forth in this Third Amendment, the Loan Agreement from and
after the Third Amendment Effective Date is hereby modified as follows:

 

  a) Section 2.6(g)(ii) of the Loan Agreement is amended to read as follows:

(ii) On each of December 31, 2009 and December 31, 2010, PIK Interest charged
for the preceding twelve (12) month period shall be recomputed based upon the
rates shown on the schedules in Section 2.6(g)(i) corresponding to the
cumulative Residential Units closed during the preceding twelve (12) month
period, and the principal balance and Interest paid on the Loans during the
preceding tweleve (12) months shall be adjusted to take into account this
recomputation. By way of example, the PIK Interest rate for Q1 2009 is 1200. If
there are five (5) Residential Units closed during Q1 2009, based upon the
number of Units closed, PIK Interest for Q2 2009 will accrue at a rate of 1200
basis points. If there are then eight (8) additional Residential Units closed
during Q2 2009, based upon the cumulative number of Residential Units closed for
Q1 2009 and Q2 2009 (which is 13), PIK Interest for Q3 2009 will accrue at a
rate of 550 basis points. If two (2) additional Residential Units closed during
Q3 2009, based upon the cumulative number of Residential Units closed for Q1
2009, Q2 2009 and Q3 2009 (which is 15), PIK Interest for Q4 2009 will accrue at
a rate of 450 basis points. If two (2) additional Residential Units closed
during Q4 2009, based upon the cumulative number of Residential Units closed for
the calendar year 2009 (which is 17), PIK Interest for the entire calendar year
2009 is recomputed based upon a rate of 350 basis points, and the amount of PIK
Interest for the calendar year 2009 added to the principal balance of the Loans
would be adjusted accordingly, and any excess cash Interest paid in calendar
year 2009 as a result of the retroactive recalculation of PIK Interest would be
applied as a credit against future Interest due. The PIK Interest for Q1 2010
would then begin to accrue at a rate of 1200 basis points.

 

3



--------------------------------------------------------------------------------

  b) Section 5.1 of the Loan Agreement is amended to read as follows:

On the fifteenth day of each calendar month, beginning February 15, 2009,
Borrower shall submit to Administrative Agent Borrower’s calculation of NOI for
the preceding month, a balance sheet for Borrower in form acceptable to
Administrative Agent for the preceeding month, and a rent roll for the Project
in form acceptable to Administrative Agent for the current month.

 

  c) Section 7.7(b) of the Loan Agreement is amended to read as follows:

Release of Units. Upon receipt of a Closing Notice and satisfaction of all
conditions precedent set forth in Section 7.7(a) and this Section 7.7(b), and
upon the confirmation of the closing of a Residential Unit and/or Parking Units
pursuant to an Approved Condominium Contract (such confirmation to be satisfied
through the delivery of a fully executed HUD-1 settlement statement from the
settlement agent coordinating the closing, and written confirmation from the
settlement agent coordinating the closing of such agent’s receipt of immediately
available funds sufficient to fully fund the closing in accordance with the
fully executed HUD-1 settlement statement for the closing), Administrative Agent
shall authorize in writing recordation of the deed transferring title to the
Unit pursuant to the Approved Condominium Contract and agrees to release the
applicable Residential Unit, Parking Units and its appurtenant undivided
interest in the common elements from the lien of the Deed of Trust and the other
Loan Documents upon receipt of the Unit Release Payment for each Unit so sold.
As used herein, “Unit Release Payment” means the greater of (i) 75% of the Net
Sales Price for such Residential Unit and its Parking Units, or (ii) $125,000,
subject to adjustment in accordance with Section 7.7(c). Borrower shall cause
the Title Insurer, as escrowee, to pay the proceeds of sale in an amount of not
less than the Unit Release Payment directly to Administrative Agent by
wire-transfer of immediately available funds. The proceeds of sale shall be
applied to the outstanding principal balance of the Tranche B Term Loans.

 

  d) The following is added to Section 7.7 of the Loan Agreement:

(c) Adjustment to Unit Release Payment.

(i) The “Unit Release Payment”, as defined in Section 7.7(b), is subject to the
Borrower meeting the following monthly and quarterly requirements:

(A) The Borrower completing no less than three (3) Residential Unit settlements
per month (the “Monthly Sales Requirement”), measured on the last calendar day
of each month (the “Monthly Measuring Date”);

 

4



--------------------------------------------------------------------------------

(B) The Borrower completing no less than ten (10) Residential Unit settlements
per calendar quarter (the “Quarterly Sales Requirement”), measured on the last
calendar day of each calendar quarter (the “Quarterly Measuring Date”);

(C) The average Unit Release Payment, measured on a monthly basis on each
Monthly Measuring Date, shall not be less than $135,000 (the “Average Price
Requirement”).

(D) For purposes of verifying compliance with the Monthly Sales Requirement and
the Quarterly Sales Requirement, Administrative Agent acknowledges that Borrower
shall be entitled to apply any Residential Unit settlements in excess of either
the Monthly Sales Requirement or the Quarterly Sales Requirement to the next
applicable Monthly Sales Requirement and Quarterly Sales Requirement, on a
cumulative basis. Should Borrower not be in compliance with the Monthly Sales
Requirement, the Quarterly Sales Requirement or the Average Price Requirement on
the applicable measuring date, the unit release payment required under
Section 7.7(b) shall automatically be adjusted so that it is equal to the
greater of (i) 90% of the Net Sales Price for such Residential Unit and its
Parking Units, or (ii) $135,000 (the “Revised Unit Release Payment”) and, in
addition, if the Borrower is not in compliance with the Average Price
Requirement on such measuring date, the Borrower shall make a payment to
Administrative Agent within five (5) days of such measuring date in an amount
that will cause the Borrower to be compliant with the Average Price Requirement
for such measuring date (the “Average Price Requirement True-Up Payment”). Upon
the Borrower (i) making the required Average Price Requirement True-Up Payment
(to the extent applicable), and (ii) re-establishing compliance (to the extent
the Borrower was not in compliance) with the Monthly Sales Requirement and the
Quarterly Sales Requirement upon a future measuring date, the release payment
required under Section 7.7(b) shall be equal to the Unit Release Payment,
subject to further adjustment in accordance with this Section 7.7(c) upon any
future non-compliance with the requirements hereof.

 

  e) The following are added to Article VI of the Loan Agreement:

6.18 Subordinate Debt. So long as any obligations remain outstanding under the
Loans, the Subordinate Debt shall be (i) unsecured and (ii) fully subordinate to
the Loans, as evidenced by subordination language set forth

 

5



--------------------------------------------------------------------------------

in the Deficiency Notes. Further, the JP Morgan Subordinate Debt shall at all
times be unsecured and subject to the JP Morgan Subordination and Standstill
Agreement. Without the prior written consent of the Administrative Agent, which
consent may be withheld in its sole and absolute discretion, the Guarantor shall
not modify or amend the Deficiency Note Subordinate Debt except for a reduction
in principal amount.

6.19 Potomac Yard Project Sale Activity. Borrower shall provide Administrative
Agent by the fifteenth (15th) day of each month with a report for the preceding
month for the Potomac Yard Project in the same form as the Sales Report. Within
ten (10) days after written request from Administrative Agent, Borrower shall
provide Administrative Agent with any additional information reasonably
requested by Administrative Agent or Lenders regarding sales activity at the
Potomac Yard Project.

 

  f) Exhibit I attached to this Third Amendment is added to the Loan Agreement
as Exhibit I.

 

  g) The following is added to the Table of Exhibits to the Loan Agreement:

Exhibit I – List of Deficiency Note Subordinate Debt

 

  h) The following definitions in Appendix A of the Loan Agreement are amended
to read as follows:

“Net Sales Price” means with respect to the sale of any Unit (A) the Base
Purchase Price for such Unit plus Upgrades and any costs associated with the
purchase of a Parking Unit, less (B) (i) customary closing costs both paid by
the Borrower and paid by the Borrower on behalf of the Unit buyer,
(ii) reasonable warranty reserves (not to exceed $750.00), (iii) brokerage
commissions (including a 1.5% internal sales commission paid to Borrower’s sales
agent), expenses and prorations, paid by Borrower as shown on the HUD-1
settlement statement for such sale and approved by Administrative Agent, and
(iv) the costs to convert the Unit and otherwise make the Unit ready for sale in
accordance with the Condominium Contract, such costs to be shown on the HUD-1
settlement statement for each Unit settlement, except as otherwise agreed to by
Borrower and Administrative Agent in writing prior to a Unit settlement.

“NOI” means, for any applicable period, Gross Operating Income minus Interest to
be paid pursuant to the Agreement, all amounts to be paid pursuant to
Section 5.2, Unit Release Payments made pursuant to Section 7.7(b), and
Operating Expenses.

 

6



--------------------------------------------------------------------------------

  i) The following definitions are added to Appendix A of the Loan Agreement:

“Average Price Requirement” shall have the meaning set forth in
Section 7.7(c)(i)(C).

“Average Price Requirement True-Up Payment” shall have the meaning set forth in
Section 7.7(c)(i)(D).

“Deficiency Notes” means the unsecured promissory notes evidencing the
Deficiency Note Subordinate Debt, which obligations shall be fully subordinate
to the Loans.

“Deficiency Note Subordinate Debt” means the unsecured promissory notes
representing the deficiency claims against Guarantor by the lenders set forth on
Exhibit I, as more particularly described and set forth in the Deficiency Notes;
provided, however, no amounts due to Bank of America, N.A. pursuant to that
certain modification to the line of credit agreement dated 11/26/08 with
Guarantor shall be deemed to be Deficiency Note Subordinate Debt.

“JP Morgan Subordinate Debt” means the promissory notes issued pursuant to that
certain Indenture dated March 15, 2007, by and between Guarantor and Wells Fargo
Bank, N.A., or its assigns (“Trustee”), as amended and restated pursuant to that
certain Amended and Restated Indenture dated March 14, 2008, by and between
Guarantor and Trustee. These promissory notes have been or shall be acquired by
an entity controlled or sponsored by Christopher Clemente (“Purchaser”) pursuant
to that certain Note Purchase Agreement by and among Trustee and the Purchaser,
and as thereafter amended and restated and subject to a JP Morgan Subordination
and Standstill Agreement.

“JP Morgan Subordination and Standstill Agreement” means a subordination and
standstill agreement, by and among Administrative Agent, Guarantor and the
holder of the JP Morgan Subordinate Debt, as applicable, as the same may be
modified or amended.

“Monthly Measuring Date” shall have the meaning set forth in Section
7.7(c)(i)(A).

“Monthly Sales Requirement” shall have the meaning set forth in Section
7.7(c)(i)(A).

“Potomac Yard Project” means a mixed use 465-unit condominium project located in
Alexandria, Virginia between U.S. Route 1 and the Potomac River more commonly
known as Eclipse at Center Park Condominium.

 

7



--------------------------------------------------------------------------------

“Quarterly Measuring Date” shall have the meaning set forth in
Section 7.7(c)(i)(B).

“Quarterly Sales Requirement” shall have the meaning set forth in
Section 7.7(c)(i)(B).

“Revised Unit Release Payment” shall have the meaning set forth in
Section 7.7(c)(i)(D).

“Subordinate Debt” means, collectively, the JP Morgan Subordinate Debt and the
Deficiency Note Subordinate Debt.

5. Release of Escrowed Funds. The parties hereto acknowledge that Administrative
Agent has been holding in escrow the difference between the amount of money
actually paid by Borrower pursuant to the terms of Section 5(h) of the Second
Amendment and the amount of money to be paid to Administrative Agent pursuant to
the terms of Section 4(c) of this Third Amendment (“Escrowed Funds”). The
parties hereto represent, warrant, agree and acknowledge that the amount of the
Escrowed Funds as of September 11, 2009 is $ 267,459.00. Upon satisfaction of
all of the conditions set forth in Section 6(a) of this Third Amendment,
Administrative Agent shall release to Borrower fifty percent (50%) of the
Escrowed Funds. Upon satisfaction of the conditions set forth in Sections
6(b)(iv) and 6(b)(v) of this Third Amendment, Administrative Agent shall release
to Borrower the remainder of the Escrowed Funds.

6. Conditions to Effectiveness/Termination of Effectiveness.

(a) This Third Amendment shall become effective upon the occurrence of each of
the following, to the satisfaction of the Administrative Agent:

 

  (i) the Administrative Agent shall have received counterparts of this Third
Amendment, duly executed and delivered by all parties; and

 

  (ii) the Administrative Agent shall have received such other information and
documents as the Administrative Agent may reasonably request, in form and
substance satisfactory to the Administrative Agent.

(b) In the event that any of the conditions set forth in subsections (i) –
(v) below (the “Termination Conditions”) are not satisfied by October 30, 2009,
upon notice being given to the Borrower from the Administrative Agent, this
Third Amendment shall no longer be effective, the Loans shall thereafter be
administered in accordance with the terms of the Second Amendment and the
balance of the Escrowed Funds (if any) shall be applied by the Administrative
Agent to the principal balance due on the Tranche B Term Loan. Failure to
satisfy any or all of the Termination Conditions by October 30, 2009 shall not
be deemed an Event of Default under this Third Amendment. The Termination
Conditions are as follows:

 

  (i) the JP Morgan Subordination and Standstill Agreement shall have been
executed and delivered to Administrative Agent in form and substance acceptable
to the Administrative Agent;

 

8



--------------------------------------------------------------------------------

  (ii) the JP Morgan Subordinate Debt and Deficiency Notes shall have been
executed and delivered to Administrative Agent in form and substance acceptable
to the Administrative Agent;

 

  (iii) The JP Morgan Subordinate Debt shall have been purchased by those
entities set forth in the definition thereof;

 

  (iv) Administrative Agent, Borrower and Guarantor shall enter into a Cash
Collateral Agreement incorporating the terms and provisions set forth in Exhibit
6(b)(iv) attached to this Third Amendment and otherwise containing terms and
provisions in form and substance acceptable to Administrative Agent (“Cash
Collateral Agreement”); and

 

  (v) Comstock Potomac Yard, L.C. (“CPY”), Guarantor and KeyBank shall enter
into an amendment to the Potomac Yard Loan (as defined below) containing terms
and conditions consistent with that certain letter dated September 14, 2009 from
Guarantor to Administrative Agent regarding the amendment to the Potomac Yard
Loan, and such other terms and conditions that are acceptable to Administrative
Agent. “Potomac Yard Loan” shall mean that certain loan made by KeyBank to CPY
in the original principal amount of $40,000,000 for the Potomac Yard Project.

7. No Waiver by Lender.

Borrower and Guarantor each represent, warrant and agree that:

a) Administrative Agent and Lenders have not waived and, by entering into this
Third Amendment, do not waive any existing default or any default which may
occur subsequent to execution of this Third Amendment; and

b) Administrative Agent and Lenders have not waived and, by entering into this
Third Amendment do not waive, any of their respective remedies against the
Borrower or the Guarantor.

 

9



--------------------------------------------------------------------------------

8. General Release of Claims.

a) For any time in the past up to and including the Third Amendment Effective
Date hereof, Borrower and Guarantor each represent and warrant that they,
individually and/or collectively, have no claims, defenses, actions or causes of
action or set offs of any kind or nature which they, individually and/or
collectively can assert against the Administrative Agent or any Lender in
connection with the Loans, this Third Amendment, the Loan Agreement or any other
Loan Document.

b) IN THE EVENT BORROWER OR THE GUARANTOR, INDIVIDUALLY AND/OR COLLECTIVELY HAVE
ANY CLAIMS, DEFENSES, ACTIONS OR CAUSES OF ACTION OR SET OFFS OF ANY KIND OR
NATURE, KNOWN OR UNKNOWN, FOR ANY TIME IN THE PAST UP TO AND INCLUDING THE THIRD
AMENDMENT EFFECTIVE DATE HEREOF, WHICH THEY INDIVIDUALLY AND/OR COLLECTIVLEY NOW
OR HEREAFTER MAY ASSERT AGAINST THE ADMINISTRATIVE AGENT OR ANY LENDER, IN
CONNECTION WITH THE LOAN AGREEMENT, DEED OF TRUST OR ANY OTHER LOAN DOCUMENT
AND/OR THE ENFORCEMENT BY THE ADMINISTRATIVE AGENT OR ANY LENDER OF THIS THIRD
AMENDMENT, THE LOAN AGREEMENT, DEED OF TRUST OR ANY OTHER LOAN DOCUMENT, THEN BY
EXECUTING THIS THIRD AMENDMENT, THEY FOREVER WAIVE AND RELINQUISH THEM.

9. Default.

The following shall constitute Events of Default:

a) Failure by Borrower to make any payments on the Loans in accordance with the
terms of the Loan Documents, as modified by this Third Amendment;

b) Failure by Borrower or Guarantor to perform any term, covenant or agreement
in this Third Amendment;

c) Failure by Borrower or Guarantor to perform any term, covenant or agreement
in any of the Loan Documents that constitutes an Event of Default thereunder;

d) The filing by Borrower or Guarantor of any voluntary or involuntary petition
under any Chapter of the Bankruptcy Code, Title 11, U.S.C.A.

If an Event of Default shall occur, the Administrative Agent may declare the
Loans to be in default and declare the entire amount then outstanding, including
all interest, late charges and all other amounts owing, to be immediately due
and payable without regard to any previously agreed maturity date or the
Forbearance Period (as defined in the Second Amendment). Upon the occurrence of
an Event of Default, and at any time thereafter, the Administrative Agent and

 

10



--------------------------------------------------------------------------------

the Lenders, in addition to all other rights and remedies provided for in the
Loan Documents and the Third Amendment shall have the right to institute
foreclosure proceedings under the Deed of Trust and to sell and dispose of any
collateral given to secure the Loans, upon such terms and in such manner as the
Administrative Agent or the Lenders deems advisable, consistent with the Loan
Documents. Such action by the Administrative Agent or the Lenders shall not be
exclusive of any other remedy available to them.

10. Conflict Between Documents.

In the event that there is any conflict between the terms and provisions of the
Loan Documents and any one or more of the terms and conditions of this Third
Amendment or of any documents executed pursuant hereto, the terms and conditions
of the Third Amendment and the documents executed pursuant hereto shall
supersede and control the terms of the Loan Document in conflict therewith.

11. Time is of the Essence.

Time is of the essence as to all of the obligations of the parties under this
Third Amendment and the Loan Documents.

12. Applicable Law.

This Third Amendment shall be construed, performed and enforced in accordance
with the laws of the Commonwealth of Virginia.

13. Further Assurances.

The parties hereto agree to execute, acknowledge and deliver such other
documents and to provide such other information as may be reasonably necessary
and/or required in order to fully consummate the transactions which are the
subject hereof. The Borrower and Guarantor agree to promptly execute and deliver
any documents the Administrative Agent or the Lenders may reasonably believe to
be necessary or required to fully perfect Lender’s interests in any and all
collateral provided for in any of the Loan Documents.

14. Binding Effect.

This Third Amendment and the respective covenants, provisions, terms, conditions
and agreements herein contained together with the Loan Documents, shall inure to
the benefit of, and be binding upon, the parties hereto and their respective
legal successors and assigns.

15. Entire Agreement.

This Third Amendment and the documents to be executed pursuant hereto and the
Loan Documents constitute the entire agreement between the parties hereto with
regard to the subject matter addressed herein. Borrower and Guarantor
acknowledge and agree that all prior

 

11



--------------------------------------------------------------------------------

discussions, negotiations and correspondence between the parties relating to the
subject matter hereof are hereby merged into this Third Amendment and that there
are no other oral, written or other agreements of any nature whatsoever between
the parties with respect to the subject matter hereof other than those documents
specifically referred to in this Third Amendment and in the Loan Documents.

16. Modifications and Waiver.

No modification or waiver of any of the provisions of this Third Amendment or
the Loan Documents, and no consent by any party to any departure therefrom shall
be effective unless such modification or waiver shall be in writing and signed
by a duly authorized representative of all parties, and the same shall then be
effective only for the period and on the conditions and for the specific
instance and purposes specified in such writing. No waiver of any breach or
default shall be deemed to be a waiver of any breach or default thereafter
occurring. No omission or delay by any party in exercising any right or power
hereunder or under any Loan Document shall impair such right or power or be
construed to be a waiver of any default or any acquiescence therein.

17. Severability.

Should any one or more of the provisions contained in this Third Amendment or
the Loan Documents be declared invalid, illegal or unenforceable in any respect,
the validity, legality and enforceability of any of the remaining provisions
contained therein shall not in any way be affected or impaired thereby.

18. Successors and Assigns.

This Third Amendment and the respective covenants, provisions, terms, conditions
and agreements herein contained shall inure to the benefit of, and be binding
upon, the parties hereto and their respective heirs, legal representatives,
successors and assigns. Whenever in this Third Amendment one of the parties
hereto is named or referred to, the heirs, legal representatives, successors and
assigns of such parties shall be included, and all covenants and conditions
contained in this Third Amendment by or on behalf of a party shall bind and
inure to the benefit of their respective heirs, legal representatives,
successors and assigns, whether so expressed or not. This paragraph shall in no
manner be construed to confer upon Borrower or Guarantor any right to assign any
of their rights and obligations hereunder.

19. Number and Gender.

Words which import one gender shall be applied to any gender where appropriate
or whenever the context of this Third Amendment requires, words of the singular
number shall include the plural and vice versa.

 

12



--------------------------------------------------------------------------------

20. Counterparts.

This Third Amendment may be executed in one or more counterparts, and all such
executed counterparts shall constitute one agreement, binding on all the parties
hereto, notwithstanding that all the parties are not signators to the original
or the same counterpart.

21. Notices.

All notices, requests, demands or other communications provided for herein shall
be made pursuant to the Loan Documents.

22. Agreement to Lifting of Automatic Stay.

Borrower and Guarantor agree that in the event Borrower shall (a) file with any
bankruptcy court of competent jurisdiction or be the subject of any petition
under Title 11 of the U.S. Code, as amended; (b) be the subject of any order for
relief issued under Title 11 of the U.S. Code, as amended; (c) file or be the
subject of any petition seeking any reorganization, arrangement, composition,
readjustment, liquidation, dissolution, or similar relief under any present or
future federal or state act or law relating to bankruptcy, insolvency or other
relief for debtors; (d) have sought or consented to or acquiesced in the
appointment of any trustee, receiver, conservator, or liquidator; (e) be the
subject of any order, judgment or decree entered by any court of competent
jurisdiction approving a petition filed against such party for any
reorganization, arrangement, composition, readjustment, liquidation,
dissolution, or similar relief under any present or future federal or state act
or law relating to bankruptcy, insolvency, or relief for debtors, Lender
immediately shall be entitled to relief from any automatic stay imposed by
Section 362 of Title 11 of the U.S. Code, as amended, or otherwise, on or
against the exercise of the rights and remedies available to it under the Loan
Documents and Borrower and Guarantor each waive any right to object and agree
not to object to any motion by the Administrative Agent and/or the Lenders for
relief from the automatic stay. It is understood and agreed by the Borrower and
Guarantor that this provision was a negotiated and bargained for condition of
the Administrative Agent and the Lenders and that they would not have agreed to
the terms of this Third Amendment if this provision had not been included.

23. WAIVER OF JURY TRIAL/SUBMISSION TO JURISDICTION.

a) TO THE MAXIMUM EXTENT PERMITTED BY LAW, BORROWER, GUARANTOR, THE
ADMINISTRATIVE AGENT AND LENDERS HEREBY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY
WAIVE THE RIGHT TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION BASED HEREON,
ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS THIRD AMENDMENT, ANY OTHER LOAN
DOCUMENT, OR ANY COURSE OF CONDUCT, COURSE OF DEALING,

 

13



--------------------------------------------------------------------------------

STATEMENT (WHETHER VERBAL OR WRITTEN) OR ACTION OF ANY PARTY OR ANY EXERCISE BY
ANY PARTY OF THEIR RESPECTIVE RIGHTS UNDER THE LOAN DOCUMENTS OR IN ANY WAY
RELATING TO THE LOANS OR THE PROJECT (INCLUDING, WITHOUT LIMITATION, ANY CLAIM
OR DEFENSE ASSERTING THAT THIS THIRD AMENDMENT WAS FRAUDULENTLY INDUCED OR IS
OTHERWISE VOID OR VOIDABLE). THIS WAIVER IS A MATERIAL INDUCEMENT FOR THE
ADMINSTRATIVE AGENT AND THE LENDERS TO ENTER INTO THIS THIRD AMENDMENT.

b) IN ADDITION TO ANY OTHER PROPER JURISDICTION AND VENUE PROVIDED FOR IN THE
LOAN DOCUMENTS, BORROWER AND GUARANTOR, TO THE FULL EXTENT PERMITTED BY LAW,
HEREBY KNOWINGLY, INTENTIONALLY AND VOLUNTARILY, WITH AND UPON THE ADVICE OF
COMPETENT COUNSEL, CONSENT TO AND SUBMIT TO PERSONAL JURISDICTION AND VENUE OF
ANY LITIGATION CONCERNING OR RELATING TO THIS THIRD AMENDMENT IN THE CIRCUIT
COURT OF FAIRFAX COUNTY AND/OR THE UNITED STATES DISTRICT COURT FOR THE EASTERN
DISTRICT OF VIRGINIA, AND BORROWER AND GUARANTOR AGREE THAT SUCH JURISDICTION
AND VENUE ARE PROPER.

24. Power and Authority.

Each of the parties to this Third Amendment warrants that it has full power and
authority to enter into, execute, deliver and perform this Third Amendment, and
that no consent, license, approval, authorization, registration or declaration
with any court, governmental authority or any other person or entity is required
in connection with the execution, delivery, performance, validity and
enforceability of this Third Amendment or the documents to be executed in
connection herewith.

25. Representation by Counsel.

BORROWER AND GUARANTOR EACH ACKNOWLEDGE AND AGREE THAT THEY HAVE HAD THE
OPPORTUNITY TO BE REPRESENTED BY COUNSEL OF THEIR CHOICE AND HAVE BEEN ADVISED
TO SEEK INDEPENDENT LEGAL COUNSEL, THEY HAVE REVIEWED THIS THIRD AMENDMENT AND
HAVE BEEN FULLY ADVISED OF ITS CONTENTS AND THE MEANING THEREOF. BORROWER AND
GUARANTOR FURTHER REPRESENT THAT THEY ARE SIGNING THIS THIRD AMENDMENT
VOLUNTARILY AND WITH FULL UNDERSTANDING OF ITS CONTENTS AND MEANING.

[Remainder of page intentionally left blank. Signatures begin on the following
page]

 

14



--------------------------------------------------------------------------------

WITNESS the following signatures and seals as of the date first above written.

 

BORROWER:

 

COMSTOCK PENDERBROOK, L.C.,

a Virginia limited liability company

By:      

Comstock Homebuilding Companies, Inc.,

a Delaware corporation,

Its Manager

  By:       (SEAL)   Name:   Christopher Clemente     Title:   CEO  

STATE OF                         

CITY/COUNTY OF                                          
                           , to-wit:

I,                                                                      , a
Notary Public in and for the City/County and Sate aforesaid, do hereby certify
that Christopher Clemente, CEO of Comstock Homebuilding Companies, Inc., the
Manager of Comstock Penderbrook, L.C., whose name as such is signed to the
foregoing instrument bearing date on the          day of September, 2009, has
acknowledged the same before me in my City/County and State aforesaid.

GIVEN under my hand and seal this                              day of September,
2009.

   Notary Public

My Commission Expires:                                          
                   

Notary No.                                                  

[signatures continue on the following page]

 

15



--------------------------------------------------------------------------------

GUARANTOR:

 

COMSTOCK HOMEBUILDING COMPANIES, INC.

a Delaware corporation

By:         (SEAL)   Name: Christopher Clemente   Title: CEO

STATE OF                         

CITY/COUNTY OF                                                      , to-wit:

I,                                                              , a Notary
Public in and for the City/County and Sate aforesaid, do hereby certify that
Christopher Clemente, CEO of Comstock Homebuilding Companies, Inc., whose name
as such is signed to the foregoing instrument bearing date on the          day
of September, 2009, has acknowledged the same before me in my City/County and
State aforesaid.

GIVEN under my hand and seal this              day of September, 2009.

   Notary Public

My Commission Expires:                                          
                       

Notary No.                                              

[signatures continue on the following page]

 

16



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT:

 

GUGGENHEIM CORPORATE FUNDING, LLC,

as Administrative Agent

By:       (SEAL) Name:       Title:      

 

STATE OF                                 

CITY/COUNTY OF                                                              ,
to-wit:

I,                                                          , a Notary Public in
and for the City/County and Sate aforesaid, do hereby certify that
                            ,                              of Guggenheim
Corporate Funding, LLC, whose name as such is signed to the foregoing instrument
bearing date on the              day of September, 2009, has acknowledged the
same before me in my City/County and State aforesaid.

GIVEN under my hand and seal this              day of September, 2009.

   Notary Public

My Commission Expires:                                          
                   

Notary No.                                              

[signatures continue on the following page]

 

17



--------------------------------------------------------------------------------

LENDER:

 

ORPHEUS FUNDING LLC

By:

 

Guggenheim Investment Management, LLC,

its Manager

By:       (SEAL) Name:       Title:      

STATE OF                         

CITY/COUNTY OF                                                          ,
to-wit:

I,                                                                  , a Notary
Public in and for the City/County and Sate aforesaid, do hereby certify that
                            ,                              of Guggenheim
Investment Management, LLC., the Manager of Orpheus Funding LLC, whose name as
such is signed to the foregoing instrument bearing date on the                 
day of September, 2009, has acknowledged the same before me in my City/County
and State aforesaid.

GIVEN under my hand and seal this                  day of September, 2009.

   Notary Public

My Commission Expires:                                                          

Notary No.                                         

 

18